Cassoday, 0. J.
This action in equity was commenced September 23,1893,. to enforce an assessment to pay the loss suffered by the death of Hubert Johns, June 1, 1893, under the contract of insurance. The case was here upon a former appeal, and we held that there was no liability for such death, for the reason that it was the result of “suicide or self-destruction,” but left it open to be determined whether a recovery could be had for a percentage of the assessments paid by the deceased, under the peculiar wording of the contract, and so remanded the case for further proceedings according to law. 90 Wis. 332. Thereupon the plaintiffs moved the trial court for permission to introduce additional *432evidence, or for a new trial. From an order wholly denying ■that motion, but without costs, and ordering judgment to be entered as therein directed, the plaintiffs bring this appeal.
Manifestly, it is not an order affecting a substantial right, determining the action, and preventing a judgment from which an appeal might have been taken, within the meaning of the statutes. R. S. sec. 3069, as amended by ch. 212, Laws of 1895. It is a mere interlocutory order, and is not appealable. In re Schumaker, 90 Wis. 488; Cook v. McComb, 91 Wis. 445.
By the Court.— The appeal is dismissed as of November 5, 1896.